Citation Nr: 1820456	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability.  

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

In August 2015, the Veteran testified before a Veterans Law Judge.  However, the Veterans Law Judge who conducted the August 2015 hearing is no longer employed by the Board.  A transcript of the hearing has been associated with the record.  

This matter was most recently before the Board in November 2015, when it was remanded for further development.  

The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  See February 2017 letter. In a March 2017 response, the Veteran stated that he desired to have another Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

In November 2015, the Board remanded this case for an additional examination.  The Veteran underwent a VA examination in January 2016 and December 2017 pursuant to a Board remand.  The Veteran was unable to perform stability testing at the January 2016 examination.  After review of the December 2017 examination report, the Board finds that an additional VA examination should be obtained.  In the December 2017 examination, the examiner found that one of the factors contributing to the Veteran's disability was less movement due to ankylosis.  However, the examiner also stated that there was no ankylosis.  The Board finds that December 2017 is inadequate due to this conflicting opinion.  For this reason, the Board directs an additional examination be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities in appellate status.  

2.  After completing directive (1), schedule the Veteran for another VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's service-connected knee disability.  

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's service-connected knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  The examiner should also complete stability testing, and discuss the severity of any instability of the knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

4.  After completion of the above and any other development deemed necessary as a result of the above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).





